Mr. Justice Scott delivered the opinion of the court: In 1858 the canal trustees for a valuable consideration, said to have been $10,800, executed to Arnold and Prescott a deed for parcel “A.” The price was fixed by an appraisement pursuant to a statute then in force. Appellee claims under this deed through various mesne conveyances. On the trial appellant, .for the purpose of showing the deed to Arnold and Prescott to be void, offered evidence to show that at the time they bought this parcel from the canal trustees, Arnold, who was an attorney at law, was the general counsel and legal adviser of the canal trustees and was paid an annual salary by them for his services; that Prescott was at the same time the land agent of the canal trustees, received a yearly salary for his services, and had general charge of the canal lands and lots that were from time to time offered for sale by the canal trustees. To that evidence so offered an objection was sustained, and it is urged that the proof was admissible. In 1836 the legislature passed an act providing for the construction of the Illinois and Michigan canal, (Laws of 1835-36, p. 145,) which repealed an eaflier act providing for the construction of the same canal. The act of 1836 provided for the appointment of a board of cañal commissioners, and provided that none of that board should be allowed to purchase any of the canal lands or lots, and that neither of them should be directly or indirectly concerned in any such purchase or have any manner of interest therein, and that all sales in which any commissioner should be in anywise interested should be null and void; that the purchase money should be forfeited and that the land should revert to the canal fund. The act of February 21, 1843, (Laws of 1843, P. 54;) was an act providing for the completion of the canal and for the payment of.the canal debt. That act provided for the selection of a board of trustees and vested in them the title of the State to the canal property, including the lands and lots unsold. Appellant sought, to show that it was by such trustees that Arnold and Prescott were appointed or employed. It is contended that the prohibition above referred to contained in the act of . 1836 applied to the trustees and to their attorney and land agent, and that for this reason the deed to Arnold and Prescott was null and void and the title to parcel “A” remained in the State. If it be conceded that the prohibition of the act of 1836 applied to the trustees who were to be appointed under the provision of the act of 1843, it is yet apparent from an inspection of the earlier enactment that the deed to Arnold and Prescott was not within its terms. The sales which were to be null and void were sales to the commissioners or to any one of them, or sales in 'which they or any one of them should be concerned, or in which they or any one of them should have any manner of interest. Appellant did not offer to show that either of the trustees was concerned or had any manner of interest in the sale to Prescott ánd Arnold. For that reason the proof offered would not have brought the sale to Prescott and Arnold within the statute relied upon. Whether the relation of Prescott and Arnold to the board of trustees was such that the deed was voidable and could have been set aside in equity is immaterial. Here the legal title must prevail. The. deed is effective in this suit as it was not made null and void by the statute. (People v. Force, 100 Ill. 549.) The offered evidence was properly excluded. As to parcel “B,” the first question is whether, when the canal commissioners platted the town, it was by the plat dedicated to the public as a street. The appellee’s title rests upon the theory that it was so dedicated. It will be observed that the first street south of that tract running east and west was Carroll street; that the word “Carroll,” as indicating the name of that street, appears in the strip left for the street on the west side of the north branch, and that the abbreviation “St,” which accompanies the word “Carroll,” appears in the space left for the street on the east side of the north branch and between blocks 7 and 14. Continuing east there was a swale or depression which came from the north, passed across the central portion of block 6 (the block next east of block 7) and led into the main body of the Chicago river. A short distance east of that depression, on the plat appear the words “North Water,” and farther east ag'ain the abbreviation “St.,” which show that the strip of land immediately north of the main river was North Water street. The contention of appellant is that Carroll street and North Water street abutted upon each other at the swale in question and each ended there. Appellee agrees that Carroll street ended at the line mentioned, but contends that North Water street, when it reached that depression, turnéd to the south-west, and continued south and west, between the river and blocks 15 and 14, to the south-west corner of block 14, where it turned and ran north to Kinzie street and included parcel “B.” ICinzie was the north.boundary of the ground platted. It is said by appellant that the commissioners intended to reserve parcel “B” from sale to be used as a part of the bed of the canal, for the reason that by an act passed in 1837 (Laws Extra Sess. 1837, p. 10,) the canal commissioners .were authorized to enlarge the natural basin at the confluence of the north and south branches of the Chicago river and this would make it necessary for the commissioners to use this tract. Section 13 of the act of March 2, 1837, (Laws of 1837, p. 39,) being an act amendatory of the act for the construction of the canal, provided that the canal commissioners should cause the plat of the town of Chicago, by which they were governed in selling lots therein, to be recorded, with the certificates of the “late canal commissioners” endorsed thereon as to the identity of said plat, and it is pursuant to that enactment that the plat now before us was certified and recorded. Whether or not the tract in question was dedicated by the commissioners as a street must be determinéd by what was done when, the plat of the town was made or adopted by them. The plat, so certified and recorded in 1837, bears thereon, among other things, these words: “A map of the town of Chicago, by James Thompson, August 4, 1830.” While this record does not show that Thompson made this map for or by direction of the commissioners, it does appear from the certificate of the commissioners endorsed on the map that if it was not made under their direction it was at least adopted by them as early as June, 1836, and it must now be regarded as evidencing their act in laying out the town. The purpose of creating a basin is first indicated by the act of 1837. There is nothing to show that the commissioners in 1836, or prior thereto, entertained any such scheme, or if they did, that the land on the east side of the north branch, including parcel “B,” would have been any more necessary thereto than would have been a part of the strip of land along the west side of the south branch and along the west side of the north branch, all of which was clearly included in West Water street. In this connection it is also to be observed that according to this plat the strip of land on the east side of the south branch, and continuing along the south side of the main river, was dedicated as a street and named South Water, and that the strip on the north side of the main river was dedicated in like manner and named North Water, so that if the appellant’s contention be correct, parcel “B” and the land south, continuing around blocks 14 and 15 to the swale, is the only land bordering the river that was not dedicated for street purposes. There is a statement upon the plat to the effect that the streets are all eighty feet in width, while the tract in question was one hundred and fifty feet in width at one end and one hundred and sixty feet in width at the other. It requires but a casual examination of the plat, however, to see that the statement in reference to the width could have had no application to the water streets. They are all of irregular widths, and by comparison with other streets it is apparent that in some places the width of each water street is greater than eighty feet and in other places less than eighty feet. It is also pointed out that upon the plat a line extends across the north end of parcel “B” from the line indicating the east bank of the north branch to the north-west comer of block 7 while there is no such line across the end of the other streets, and this is regarded by appellant as a circumstance indicating that this strip was not intended to be left open to public travel. There are certain other circumstances, however, which seem to us to have greater weight. If North Water street, coming from the east, terminates at the swale in question there is no street on the south or east of block 15 nor on the south of block 14. Coming east from the south-west comer of block 14, after passing lots 5 and 6, the south line of the block turns to the north-east, and that line continues in that direction until it strikes Market street, and beyond that a line forming the boundary of block 15 continues in the same direction to the north-east corner of that block. No purpose of fixing the boundaries of blocks 14 and 15 by that line so diagonally drawn can be suggested except the purpose of leaving a street next the river. Again, if there was no street on the south and the west of block 14, lots 5, 6 and 7 in that block would not touch upon any street. If that be the condition, they were the only lots in the entire plat that were cut off from a public street. Counsel for appellant insist that it is ridiculous to regard this strip as a street because they say the line of travel thereon would be longer than upon any of the other routes actually dedicated as streets, and that if an intention could be imputed to the canal commissioners to dedicate this tract as a street it could only be regarded as an invitation by the canal commissioners to the public to inconvenience itself by using this circuitous route in preference to the many shorter routes established as streets on the plat. This depends very largely upon the point from which and the point to which the traveler desired to proceed. If he was on ICinzie street at any place between the north-west corner of block 7 and the river bank and desired to reach the south line of lot 6 in block 14 he would find this strip affording the most direct route, and the right to cross it would give to the owners of the lots on the west side of block 7 and the west and south sides of block 14 the most direct access to the river that they could possibly have. In Ingraham v. Brown, 231 Ill. 256, we said: “In order to show an intention to dedicate said strip to the use of the public as a street it was not necessary that the strip be named as a street, as such intention may be established in any conceivable way by which it may be made manifest that it was intended to set said strip aside as a public street.” Applying the law so stated, it seems clear to us from an inspection of the entire plat that the strip in question lying between block 7 and the north branch, and running south and thence east and north-east around block 14 to the depression at the north-east corner of block ¡15, was intended by the commissioners for a street and was a part of North Water street. So far as the precise question now before us is concerned, the case of Thompson v. Maloney, 199 Ill. 276, is, we think, in point. There, on three sides of the platted lots and blocks, there appeared on the plat a strip thirty-three feet in width, without anything in words on the strip to show the purpose in so outlining that strip. The court reached the conclusion that it appeared from the plat that it ■ was the purpose to dedicate this strip as one-half of a street, the other half whereof the proprietor expected and intended should be furnished out of the adjoining premises when they should thereafter be platted. There, as here, a consideration of the entire plat led unerringly to the conclusion that the ground in controversy was dedicated for street purposes. We think this case is distinguishable from the case of Birge v. City of Centralia, 218 Ill. 503, upon which appellant places reliance. • In this case, as in that, no words appear on the particular piece of ground as it is shown on the plat, indicating that it was intended as a street. Still here there is, as we have attempted to indicate above, something upon the face of the plat to show that this strip was intended for a street, while in the Birge case there was nothing on the plat to indicate that the land there in question was so intended. What has just been said in reference to the case last cited is applicable also to the case of Poole v. City of Lake Forest, 238 Ill. 305. In certain later legislation, as well as by certain conveyanees, it appears that parcel “B,” and the tract immediately south'thereof and west of block 14 and the strip of land irhmediately east of the south branch of the,river, have been frequently designated as East Water street. The name that was given to the street of which this parcel formed a part, or whether it was given any name at all, is entirely immaterial, the only question being whether it was dedicated to the public as a street. This court has held that the effect of this plat so made by the canal commissioners was to vest the fee of the streets in the local municipality for the use and benefit of the public, precisely as would have been done by a statutory plat made in 1837. It left in the State a reverter or a possibility of reversion, which would become a fee in the State if the streets should thereafter be vacated by the local municipality. Canal Trustees v. Haven, 11 Ill. 554; City of Chicago v. Rumsey, 87 id. 348; Matthiessen & Hegeler Zinc Co. v. City of LaSalle, 117 id. 411; St. John v. Quitzow, 72 id. 334; Gebhardt v. Reeves, 75 id. 301. The town of Chicago was organized in 1833 under the provisions of an incorporating act which was passed by the legislature in 1831. (Taws of 1830-31, p. 82.) In 1835 an act to change the corporate powers of the town of Chicago was passed. (Taws of 1835, p. 204.) Section 6 of that act empowered the trustees of the town to lease the wharfing privileges of the town, giving to the owners or occupants of the lots fronting the river the preference of such privileges. In November, 1835, the town trustees made and recorded a “map of water lots,” by which small lots were designated in the wider parts of the various water streets. These small lots in some instances' extended into the water, and the plat was made for the purpose of more conveniently leasing the wharfing privileges. Upon that map it is shown that four lots, being lots 1, 2, 3 and 4 of block 1, were laid out in that portion of parcel “B” immediately west of the east eighty feet of that parcel, the effect of which was to leave an open street eighty feet in width between the east line of these water lots and the west line of block 7. Express authority for the making and recording of this plat seems to have been lacking. In the same month the town trustees proceeded to sell leases of the wharfing privileges for terms of 999 years, and practically all such privileges seem to have been so leased during that month. In January, 1836, an act was passed by the legislature (Laws of 1835-36, p. 180,) amending the act of 1835 last referred to, and by the amendatory act it was provided that the trustees should not have power to make a lease of any wharfing privilege for any one term longer than five years. On February 27, 1833, an act providing for making and recording town plats was passed, (Rev. Stat. 1833, p. 59.9,) and it was evidently with a view to preserving evidence of a compliance with the spirit of that act that the canal commissioners were by the act of 1837, hereinabove mentioned, required to certify and record the plat by which they sold lots in the original town of Chicago. The act pursuant to which the city of Chicago was organized was passed on March 4, 1837. (1 Laws of 1837, p. 50.) It authorized the city council to make wharfs and slips at the end of streets on property belonging to the city, but expressly provided that no power was given to alter, change, lay out in lots or lease any of the ground lying in North and South Water streets or between the river and those streets. In 1847 the city’s charter was amended (Pr. Laws of 1847, p. 82,) but the prohibition just mentioned was continued. In the same year an act to adjust and settle the title to the wharfing privileges in the city of Chicago was passed. The preamble of that act, which is the act of February 27, 1847, (Pr. Laws of 1847, p. 214,) recited the following: “Whereas, those portions of land or parts of South Water, North Water, West Water and East Water streets, in the original town of Chicago, (on the sides of said streets nearest the river,) which lie eighty feet distant from the lines of the lots laid out on the sides of said streets farthest from the river, sometimes known as the ‘wharfing privileges,’ are now, and have been for a long time past, made subject of much controversy between different persons and corporations claiming the title to the same; and whereas, as they are now situated, neither the city of Chicago nor any person or body corporate derives any benefit from the same except the persons who are occupying them, but they are a fruitful source of discord, dissatisfaction and illegal violence; and whereas, it is for the benefit of all parties claiming an interest therein that the questions arising as to the title to the same shall be settled and determined as speedily as possible,” etc. The act authorized the city to make any voluntary agreement it might deem expedient with the claimants of the wharfing privileges in these streets, but provided that no such settlement effected by mere contract and not by judicial procedure should affect the interests of the State or the canal trustees. It also provided for the adjustment of conflicting rights by a proceeding in court to which the State could be made a party. It also authorized the city to alter, widen and discontinue' all four of the water stréets, provided that the rights of the State and the canal trustees, “if any,” should not thereby be prejudiced. In 1851 the city of Chicago was given a new charter, by which the common council was authorized to lease the wharfing privileges, no lease to be for a longer period than three years and the owners of adjoining lots to have the preference in leasing the property. Rights respecting the wharfing privileges theretofore acquired were protected by the act. Power was also given to open, widen and vacate streets and alleys. In 1853 the legislature passed an act (Laws of 1853, p. 529,) to amend the act of February 27, 1847, providing for the adjustment and settlement of titles to the wharfing privileges in Chicago. By this act of 1853 it was provided that the common council should have the power to discontinue and vacate the whole or any part of North Water, East Water and West Water streets, or so much of any other street in said city as immediately fronted upon the Chicago river or any of its branches, and to compromise or adjudicate any and all conflicting claims arising between the city and any or all persons or corporations who were or might be claimants of the fee or any portion of these streets or any right or interest therein, and it was further provided that upon such compromise or adjustment the said city might convey, by deed, the fee in the vacated or discontinued portion of the streets to such persons as the council might deem entitled to the same under the provisions of the act or the act which it amends, and that all deeds which might be made by the city under the provisions of the original act or the amendatory act should be valid and effectual for the conveyance of the fee. This act also provided that before such deeds or conveyances executed by the city should bar the rights of other persons claiming an estate in the portions of the street vacated or discontinued the conveyance should be approved by a court under the provisions of the amendatory or the original act, or an order of the circuit court should be made upon a petition filed by the city or any person or party claiming title under such deeds, respectively, approving or confirming such deeds or conveyances upon notice to be given. By section 5 of this act of 1853 it was provided that it should not be necessary to make any person or corporation a party to any bill authorized to be filed by the original act, except such persons or corporations as shall have an interest in the fee or private use of the property, the title to which was to be settled pursuant to the prayer of the bill to be filed. The amendatory act made no reservation of interest of the State or canal fund in the property to be conveyed, and in Allen v. Munn, 55 Ill. 486, this court said in reference thereto: “On the eleventh of February, 1853, the legislature passed another act of the same general purport but giving the city the power to make conveyances of the wharfing privileges to such persons as it might think entitled to the same, without any reservation of rights to the State or the canal trustees.” The .city having been authorized to convey by deed any rights which might otherwise have existed in the State or in the canal trustees, the question arises whether, under the act of 1853, it was necessary to have the deed of the city approved by the court under the provisions of the original or the amendatory act. The provision of section 1 of the act of 1853 is, “that before any such deeds or conveyances shall bar or preclude the rights of any other person or persons claiming an estate in such portion of said streets thus vacated or discontinued,” such deed shall be approved by the court, etc. The persons as to whom such approval was necessary were persons claiming an estate in portions of the streets vacated or discontinued. These words manifestly could not have been intended to include the State or the canal commissioners, because it was clearly the intent of the act that their interests should be conveyed by the deed of the city, and it was not more necessary that the deed should be approved, so far as the State was concerned, than that it should be approved as to the rights of the city. At that time the law of' the State had not been definitely and certainly settled in reference to whom the fee of a street which had been platted by a statutory plat would pass upon a vacation of the street. The question was suggested and left undecided by the opinion in Canal Trustees v. Haven, supra, filed at the June term, 1850, and by the opinion in Hunter v. Middleton, 13 Ill. 50, filed at the November term, 1851. Such doubt as there was on the subject was not banished earlier than 1874, when the opinion in St. John v. Quitzow, supra, was delivered. Various leases of the privileges had been made and gave rise to claims of ownership pursuant to their terms. These conditions, as they existed in 1853, were no doubt considered by the legislature in passing the act of 1853 and are not without weight in determining its meaning, the purpose of the legislation being the settlement of conflicting titles. It is true that the first section of that act provides that the provisions of the original act shall apply to such parts of the streets as may be discontinued by virtue of the second act, “as far as the same may be applicable,” but the original act could not be held applicable to the interest of the State in the vacated street after the passage of the act of 1853, because it is clear that the effect of the latter act was to remove from the operation of the first act the right of reverter which the State had in the street. By the first act the deed to be made by the city could not affect the right or interest of the State, and under that act it was provided that in any proceeding brought pursuant to that enactment the State could be made a party, which could not have been done except for that provision. By the second act the city was authorized to convey the right of the State, and it was not provided that in the proceeding in court contemplated by that act the State could be made a party. The conclusion is obvious. The legislature did not intend the State should be made a party to a proceeding looking to the approval of a deed which it had provided should convey any right which it had. We conclude, therefore, that by the act of 1853 the city was authorized to convey the interest which the State would otherwise have had in the vacated streets, and that no order or decree of any court was essential to the passage of the title so far as the State was concerned. On February 14, 1856, the common council of the city of Chicago passed an ordinance which vacated that portion of the street which included parcel “B,” and thereafter, in the same year, conveyed the same to certain persons through whom appellee claims, for a money consideration of a little less than $22,000, no part of which was paid to the State. The persons to whom it was so conveyed were then the owners of lots 4 and 5 in block 7, and in addition to the money paid for parcel “B” they dedicated,-through the east side of said lots 4 and 5, a street running north from Carroll street to Kinzie street, which was named Kingsbury street. No question arises in this case growing out of the opening of the new street. The deeds of the city just mentioned were not approved by the circuit court nor were they made pursuant to any order or decree of any court, but, as above indicated, they were, notwithstanding that fact, sufficient to convey the fee to the city’s grantees, from whom it has passed through various conveyances to appellee. In May, 1857, the city council vacated that portion of Carroll street which irtcluded parcel “C” and the portion of Carroll street immediately south thereof. The portion on the south was conveyed to persons owning lots abutting thereon from the south. During the same year parcel “C” was conveyed by the city to the owners of lots abutting thereon from the north, and it is through the latter that appellee claims. It appears from the deed that the purpose of the city in vacating and conveying that portion of Carroll street which is involved in this suit was to secure some concession from the owners of the land which abutted thereon from the north, rvho were then also the owners of that portion of the south half of block 7 which laid east of Kingsbury street, in reference to narrowing Carroll street east of Kingsbury street. Counsel for the appellant contend that the narrowing of that street east of Kingsbury was an advantage to these owners, and that for this reason they, in fact, paid nothing for parcel “C.” Whether that be true we cannot determine from this record, and whether it be true is, in any event, immaterial in this proceeding. Section 1 of the act, found at page 112, Laws of 1851, provides: “That when the corporate authorities of any city may deem it for the best interest of their respective cities that any street or part of a street shall be changed, altered or vacated, said authorities shall have power, upon petition of the property holders owning property on such street or part of a street to change, alter or vacate the same and to convey by a quit-claim deed all interest which said city may have had in the street or part of street so vacated to the owner or owners of lots and lands next to and adjoining the same, upon the payment by such owner or owners of all assessments which may be made against their lots or lands for and on account of benefits to the same arising from such change, alteration or vacation of any street or part of street as aforesaid.” Appellee’s position is, that the city was by this statute authorized to convey parcel “C” in fee to abutting owners. It is not contended by appellee that this statute could here be regarded as constitutional if the possibility of reversion in Carroll street had been in a private individual instead of in the State, but it is here insisted that the constitutional objection to the statute, which would apparently have authorized the city to convey the interest of a private individual in that street, does not apply to the statute in so far as it authorizes the city to convey the right of reverter possessed by the State, which itself enacts the statute. In City of Chicago v. Rumsey, supra, it was said that the statute of 1833, which provides for the acknowledgment and recording of plats, shows that it was the policy of the State to vest the fee of the State in cities and towns, and that the fee should be under the paramount control of the legislature for the public use, divested of all claims'of private ownership; that such being the declared policy of the State, the presumption obtained that no discrimination in this regard would exist between the cities and towns laid out by the State and those laid out by other proprietors, and that, a.general policy being once established, it devolved upon those claiming exceptions to clearly show their existence. Following this reasoning, it would seem clear that when the legislature sought to confer upon the city the right to convey a certain interest in a vacated street to abutting lot owners its purpose was to give that right both where the State itself had been the dedicator and where the city had been platted, pursuant to the statute, by a private individual, and even if the legislature failed, so far as the latter instance was concerned, for constitutional reasons, it would not therefore be defeated in instances where the State itself was the owner of the possibility of reversion. It has been suggested, however, that the statute only authorizes the city to convey “all interest which said city may have had in the street or part of street so vacated,” and that the city was therefore only authorized to convey such interest as remained in it after the street was vacated. If that be true, the city could, of course, convey nothing except where the city itself had been the dedicator, and in that view of the matter the statute would be meaningless, because where the city itself had owned or platted the property the right of reverter in the streets would be in the city, and upon the vacation of the streets the city could convey the vacated street without reference to this statute. The title which the city had the right to convey under that statute was that which it “may have had in the street.” The title which it originally had in this street was a fee simple held in trust for public uses, but, undoubtedly, the title which it was designed it should convey was a fee simple title, the trust having been extinguished by the vacation. We think the city was by this statute authorized to convey the fee in parcel “C” to the abutting owners. By the act of Congress of March 2, 1827, (4 U. S. Stat. at Large, p. 234,) the State was authorized to dispose of the canal lands “for the purpose aforesaid and no other,” the purpose aforesaid being to aid in opening a canal. Appellant, as to parcels “B” and “C,” takes the position that the lands were held in trust by the State to be used in constructing a canal, and that the State could not rightfully authorize the city to convey the fee in the vacated streets except a consideration for the conveyance passed directly into the canal fund. Counsel for the State by their brief and argument state their position thus: “Under the terms of the act of Congress of March 2, 1827, granting land to the State for a canal, the State could not lawfully donate this land to the city of Chicago or to third persons in the manner disclosed by the evidence herein. If the laws of the State are construed as having such intent they are void, as in conflict with the said act of Congress.” Counsel for appellee have regarded this as a contention that if the State, as a trustee, has authorized the city to convey the realty for a purpose not contemplated by the act of Congress, the State could disregard such a conveyance and recover the land conveyed, in ejectment. Counsel for appellant, by their brief in reply, say this is a misapprehension of their position; that “the contention of appellant with regard to the. trust imposed upon the legislature by the act of Congress is, that the obligations of this trust should form a rule of construction of the acts of the legislature rather than a condition upon the title of the State.” While it was the purpose of the State to comply with the spirit of the act of Congress, we cannot disregard statutes passed by our General Assembly which provided for disposition of the canal lands for the benefit of local municipalities, where the purpose of the act of Congress would be indirectly, and not directly, advanced. By section 12 of the act of February 15, 1831, (Laws of 1831, p. 39,) the canal commissioners were authorized to give a quantity of lots, not exceeding ten acres, in any town on canal land which was or might become a county seat, to aid in the erection of public buildings, and other similar statutes were later passed. The authority so conferred was frequently exercised. In laying out the town of Ottawa, in LaSalle county, the canal commissioners dedicated a block of ground for a public square, and the county commissioners of that county, pursuant to power given by another statute passed, in 1831, sold and conveyed a part of this square for the purpose of applying the proceeds to the erection of a court house and jail. Thereafter, in 1841, the legislature passed another act (Laws of 1841, p. 311,) declaring all sales theretofore made by the county commissioners of LaSalle county of any part of the square in question to be good and valid. A complete history of the Ottawa transaction and legislation relating thereto is found in Lyman v. Gedney, 114 Ill. 388; The dedication of such public grounds, as well as the dedication of streets, can be justified on the theory that the canal authorities were thereby enabled to obtain for lots and blocks' to which, at the time of the dedication, they retained title, a greater aggregate price than they could have obtained for such lots and blocks, together with the property dedicated, had no dedication been made, so that, in fact, the intent of the Congress of the United States, as evidenced by the act of March. 2, 1827, was given effect. It is clear to us. from the history of legislation in the State, that during the period when the acts of 1847 and 1853, relative to the wharfing privileges, were passed, it was the policy of the State (1) to encourage the growth of towns and cities on canal lands by donating canal lands for certain public purposes; and (2) to vest the fee of the streets in the town or city, and to give to the town or city, so far as could be done without a violation of constitutional provisions, every right and interest, of every character, in the land in the streets, burdened only with the right of the people to use the same for public ways. Attention is called by appellant to the fact that letters written by certain of appellee’s predecessors in title to canal authorities indicate that such predecessors doubted whether they possessed the entire legal title to parcel “B.” These letters are without weight in this controversy. The validity of appellee’s title must be determined by the law, and not by any view that may have been entertained by those through whom it passed. We think this record free from error. The judgment of the circuit court will be affirmed. Judgment affirmed.